

 S652 ENR: Early Hearing Detection and Intervention Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and
			 seventeenS. 652IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Public Health Service Act to reauthorize a program for early detection, diagnosis, and
			 treatment regarding deaf and hard-of-hearing newborns, infants, and young
 children.1.Short titleThis Act may be cited as the Early Hearing Detection and Intervention Act of 2017.2.Reauthorization of program for early detection, diagnosis, and treatment regarding deaf and hard-of-hearing newborns, infants, and young children(a)Section headingThe section heading of section 399M of the Public Health Service Act (42 U.S.C. 280g–1) is amended to read as follows:399M.Early Detection, Diagnosis, and Treatment Regarding Deaf and Hard-of-Hearing Newborns, Infants, and
 Young Children.(b)Statewide systemsSection 399M(a) of the Public Health Service Act (42 U.S.C. 280g–1(a)) is amended—(1)in the subsection heading, by striking Newborn and Infant and inserting Newborn, Infant, and Young Child;(2)in the matter preceding paragraph (1)—(A)by striking newborn and infant and inserting newborn, infant, and young child; and(B)by striking providers, and inserting providers (including, as appropriate, education and training of family members),;(3)in paragraph (1)—(A)in the first sentence—(i)by striking newborns and infants and inserting newborns, infants, and young children (referred to in this section as children); and(ii)by striking and medical and all that follows through the period and inserting medical, and communication (or language acquisition) interventions (including family support), for children identified as deaf or hard-of-hearing, consistent with the following:;(B)in the second sentence—(i)by striking Early and inserting the following:(A)Early;(ii)by striking and delivery of and inserting , and delivery of,;(iii)by striking by schools and all that follows through programs mandated and inserting by organizations such as schools and agencies (including community, consumer, and family-based agencies), in health care settings (including medical homes for children), and in programs mandated; and(iv)by striking hard of hearing and all that follows through the period and inserting hard-of-hearing children.; and(C)by striking the last sentence and inserting the following:(B)Information provided to families should be accurate, comprehensive, up-to-date, and evidence-based, as appropriate, to allow families to make important decisions for their children in a timely manner, including decisions with respect to the full range of assistive hearing technologies and communications modalities, as appropriate.(C)Programs and systems under this paragraph shall offer mechanisms that foster family-to-family and deaf and hard-of-hearing consumer-to-family supports.;(4)in paragraph (2), by striking To collect and all that follows through the period and inserting To continue to provide technical support to States, through one or more technical resource centers, to assist in further developing and enhancing State early hearing detection and intervention programs.; and(5)by striking paragraph (3) and inserting the following:(3)To identify or develop efficient models (educational and medical) to ensure that children who are identified as deaf or hard-of-hearing through screening receive follow-up by qualified early intervention providers or qualified health care providers (including those at medical homes for children), and referrals, as appropriate, including to early intervention services under part C of the Individuals with Disabilities Education Act. State agencies shall be encouraged to effectively increase the rate of such follow-up and referral..(c)Technical assistance, data management, and applied researchSection 399M(b)(1) of the Public Health Service Act (42 U.S.C. 280g–1(b)(1)) is amended—(1)in the first sentence—(A)by striking The Secretary and inserting the following:(A)In generalThe Secretary; (B)by striking to complement an intramural program and and inserting the following: “or designated entities of States—(i)to develop, maintain, and improve data collection systems related to newborn, infant, and young child hearing screening, evaluation (including audiologic, medical, and language acquisition evaluations), diagnosis, and intervention services;;(C)by striking to conduct and inserting the following:(ii)to conduct; and(D)by striking newborn and all that follows through the period and inserting the following: “newborn, infant, and young child hearing screening, evaluation, and intervention programs and outcomes;(iii)to ensure quality monitoring of hearing screening, evaluation, and intervention programs and systems for newborns, infants, and young children; and(iv)to support newborn, infant, and young child hearing screening, evaluation, and intervention programs, and information systems.;(2)in the second sentence—(A)by striking the matter that precedes subparagraph (A) and all that follows through subparagraph (C) and inserting the following:(B)Use of awardsThe awards made under subparagraph (A) may be used—(i)to provide technical assistance on data collection and management, including to coordinate and develop standardized procedures for data management;(ii)to assess and report on the cost and program effectiveness of newborn, infant, and young child hearing screening, evaluation, and intervention programs and systems;(iii)to collect data and report on newborn, infant, and young child hearing screening, evaluation, diagnosis, and intervention programs and systems for applied research, program evaluation, and policy improvement;;(B)by redesignating subparagraphs (D), (E), and (F) as clauses (iv), (v), and (vi), respectively, and aligning the margins of those clauses with the margins of clause (i) of subparagraph (B) (as inserted by subparagraph (A) of this paragraph);(C)in clause (v) (as redesignated by subparagraph (B) of this paragraph)—(i)by striking newborn and infant and inserting newborn, infant, and young child; and(ii)by striking language status and inserting hearing status; and(D)in clause (vi) (as redesignated by subparagraph (B) of this paragraph)—(i)by striking sharing and inserting integration and interoperability; and(ii)by striking with State-based and all that follows through the period and inserting across multiple sources to increase the flow of information between clinical care and public health settings, including the ability of States and territories to exchange and share data..(d)Coordination and collaborationSection 399M(c) of the Public Health Service Act (42 U.S.C. 280g–1(c)) is amended—(1)in paragraph (1)—(A)by striking consult with and inserting consult with—;(B)by striking other Federal and inserting the following:(A)other Federal;(C)by striking State and local agencies, including those and inserting the following:(B)State and local agencies, including agencies;(D)by striking consumer groups of and that serve and inserting the following:(C)consumer groups of, and that serve,;(E)by striking appropriate national and inserting the following:(D)appropriate national;(F)by striking persons who are deaf and and inserting the following:(E)individuals who are deaf or;(G)by striking other qualified and inserting the following:(F)other qualified;(H)by striking newborns, infants, toddlers, children, and inserting children,;(I)by striking third-party and inserting the following:(G)third-party; and (J)by striking related commercial and inserting the following:(H)related commercial; and(2)in paragraph (3)—(A)by striking States to establish newborn and infant and inserting the following: “States—(A)to establish newborn, infant, and young child;(B)by inserting a semicolon after subsection (a); and(C)by striking to develop and inserting the following:(B)to develop.(e)Rule of construction; religious accommodationSection 399M(d) of the Public Health Service Act (42 U.S.C. 280g–1(d)) is amended—(1)by striking which and inserting that;(2)by striking newborn infants or young; and(3)by striking parents’ and inserting parent’s.(f)DefinitionsSection 399M(e) of the Public Health Service Act (42 U.S.C. 280g–1(e)) is amended—(1)in paragraph (1)—(A)by striking (1) and all that follows through to procedures and inserting the following:(1)The term audiologic, when used in connection with evaluation, means procedures—;(B)by striking to assess and inserting the following:(A)to assess;(C)by striking to establish and inserting the following:(B)to establish;(D)by striking auditory disorder; and inserting auditory disorder,;(E)by striking to identify and inserting the following:(C)to identify;(F)by striking options. and all that follows through linkage and inserting the following: “options, including—(i)linkage; (G)by striking appropriate agencies, and all that follows through national and inserting the following: “appropriate agencies;(ii)medical evaluation;(iii)assessment for the full range of assistive hearing technologies appropriate for newborns, infants, and young children;(iv)audiologic rehabilitation treatment; and(v)referral to national; and(H)by striking parent, and education and inserting parent, family, and education;(2)by striking paragraph (2);(3)by redesignating paragraphs (3) through (6) as paragraphs (2) through (5);(4)in paragraph (2) (as redesignated by paragraph (3) of this subsection)—(A)by striking refers to providing and inserting the following: “means—(A)providing;(B)by striking with hearing loss, including nonmedical services, and inserting who is deaf or hard-of-hearing, including nonmedical services;;(C)by striking ensuring that families of the child are provided and inserting the following:(B)ensuring that the family of the child is—(i)provided; (D)by striking language and communication options and are given and inserting the following: “language acquisition in oral and visual modalities; and(ii)given; and(E)by striking their child and inserting the child;(5)in paragraph (3) (as redesignated by paragraph (3) of this subsection), by striking (3) and all that follows through decision making and inserting The term medical evaluation means key components performed by a physician including history, examination, and medical decisionmaking;(6)in paragraph (4) (as redesignated by paragraph (3) of this subsection)—(A)by striking refers to and inserting means;(B)by striking and/or surgical and inserting or surgical; and(C)by striking of hearing and all that follows through disorder and inserting for hearing loss or other medical disorders; and(7)in paragraph (5) (as redesignated by paragraph (3) of this subsection)—(A)by striking (5) and all that follows through refers to and inserting (5) The term newborn, infant, and young child hearing screening means; and(B)by striking and infants and inserting , infants, and young children under 3 years of age.(g)Authorization of appropriationsSection 399M(f) of the Public Health Service Act (42 U.S.C. 280g–1(f)) is amended—(1)in paragraph (1), by striking such sums and all that follows through the period and inserting $17,818,000 for fiscal year 2018, $18,173,800 for fiscal year 2019, $18,628,145 for fiscal year 2020, $19,056,592 for fiscal year 2021, and $19,522,758 for fiscal year 2022.; and(2)in paragraph (2), by striking such sums and all that follows through the period and inserting $10,800,000 for fiscal year 2018, $11,026,800 for fiscal year 2019, $11,302,470 for fiscal year 2020, $11,562,427 for fiscal year 2021, and $11,851,488 for fiscal year 2022..Speaker of the House of RepresentativesVice President of the United States and President of the Senate